SCHAUER, J.
I dissent. In my view the opinion of the District Court of Appeal, First Appellate District, Division 1, prepared by Mr. Justice Ward and reported in 166 P.2d 23, affirming the judgment of the trial court, correctly and justly disposes of the issues presented. For the legal reasons therein made amply manifest and, also, because I believe that governmental agencies should be held to standards of integrity and diligence comparable to those exacted of persons in private life, I would affirm the judgments appealed from.
Edmonds, J., concurred.